United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CENTRAL ARKANSAS HEALTH CARE
SYSTEM, North Little Rock, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James W. Stanley, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1454
Issued: December 15, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 25, 2015 appellant, through counsel, filed a timely appeal from a June 2, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an emotional
condition in the performance of duty causally related to factors of her federal employment.
On appeal, counsel asserts that the medical evidence of record establishes that appellant’s
emotional condition was related to a hostile work environment and further asserts that a hearing
representative did not make credibility findings regarding appellant’s testimony.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 11, 2013 appellant, then a 48-year-old diagnostic radiologic technologist,
filed an occupational disease claim (Form CA-2) alleging that factors of her federal employment
caused depression. She stopped work on December 3, 2013 and has not returned.
In letters dated December 18, 2013, OWCP informed appellant of the evidence needed to
support her claim and also requested that the employing establishment respond.
Appellant provided an undated statement in which she noted that she began working in
the cardiac catheterization laboratory (cath lab) of the employing establishment in March 2011.
She stated that, when she began working there, she had no cath lab experience and was
constantly being compared to others with more experience and felt that she was being “watched
like a hawk.” Appellant related that she was immediately aware that there were “aggressive
attitudes” there, and each person had a certain way of getting things done. She specifically
described events in February 2012 and June 2013, the first when she disagreed with instructions
from a registered nurse and felt that she was being picked on, and the second when she found
that a coworker left her name off reports. Appellant stated that she reported numerous incidents
to her supervisor, e.g. that her locker was broken into, that employees were moving catheters
around, placing new stickers on cable boxes to confuse her, and that others were promoted to
positions for which she felt she was qualified. She concluded that since September 2013 she had
worked in a very hostile environment where everyone had turned against her.
Appellant submitted copious evidence in support of her claim including documentation of
an Equal Employment Opportunity (EEO) complaint, portions of performance appraisals,
laboratory results, and an article regarding workplace bullying. In e-mails dated February 15,
2012 and June 10, 2013, Brad Massey, cardiovascular manager, discussed workplace bullying
and a monthly meeting agenda. In an August 5, 2013 e-mail, he mentioned that box stickers had
been inadvertently changed, and reminded the staff to be aware of the change and fix the error.
In reports dated December 17, 2013, Dr. Richard Owings, a Board-certified psychiatrist,
diagnosed depression, anxiety, and paranoia related to work stress. He checked a form box
marked “yes,” indicating that the diagnoses were work related, stating, “[appellant] reports
harassment by coworkers and supervisors.” Dr. Owings advised that appellant was totally
disabled, but could resume regular duty on February 1, 2014.
On January 30, 2014 Dr. Donna Brown, a psychiatrist, asked that appellant be
accommodated with an alternate work environment that did not involve patient care, clinical
decision making, or exposure to the prior hostile environment. She noted that appellant
continued to have concentration difficulties that could promote errors and the hostility in the
prior work environment could exacerbate or worsen her condition.
On February 7, 2014 OWCP forwarded appellant’s statement and the e-mails to the
employing establishment and asked for a response.
In treatment notes dated April 17 to October 9, 2012, Dr. Owings described appellant’s
emotional condition and prescribed medication. Dr. Brown also continued to submit reports in
which she reiterated her diagnoses and conclusions.

2

On February 11, 2014 the employing establishment controverted the claim. In a
February 14, 2014 statement, Mr. Massey specifically addressed appellant’s allegations. He
maintained that leaving appellant’s name off a procedure report was not intentional, and that
there was nothing to be gained by leaving a name off because job performance was not measured
by cases completed. As to appellant’s allegation that equipment was moved, Mr. Massey stated
that he could not remember this and that appellant would need to be more specific. He admitted
that the cardiac cath lab could be stressful if a patient’s life was in danger, and indicated that
monthly team-building meetings were held, that there was a monthly party to celebrate birthdays,
and that appellant was always welcome to talk with him. Mr. Massey advised that all employees
were treated in the same manner, and appellant was always free to express her concerns or
opinions at monthly meetings, but never did so. He concluded that she had no conduct problems,
that any performance problems were very minor and fixed on the spot or with additional training,
and that she received the highest rating on her most recent performance evaluation.
On February 19, 2014 appellant additionally alleged that her supervisor did not properly
follow procedure in filing a (Form CA-2) claim. She attached e-mails in which she described
problems she had accessing a work computer after she stopped work, including that on
January 23, 2014 she logged onto someone else’s computer and discovered that one of her
computer drives had been tampered with, that a firewall had been turned off her personal
computer, and that her password was changed. Appellant reported this to information systems
specialists and requested an investigation. She further alleged that her supervisor changed her
leave request for sick leave and leave-without-pay to annual leave, and that she requested an
audit of earning and leave statements for the years 2009 through 2013, stating that the earning
and leave statements did not match her pay stubs. Appellant submitted e-mails in which she
contacted employing establishment personnel about these concerns, and questioned why her
2013 performance appraisal was not in her electronic personnel file. She also submitted e-mails
describing difficulties she had at the employing establishment on February 6, 2014 regarding
leave forms. Appellant submitted a number of earnings and leave statements.
In statements dated February 11, 2014 appellant described events that occurred from
November 26, 2013 to February 11, 2014. She described computer issues, problems with leave,
filing her claim, filing medical reports, obtaining earnings and leave statements and pay stubs,
and with her reasonable accommodation request. Appellant stated that she was offered a
position in the gastroenterology laboratory and this upset her because it was not within the
recommendations of her physician. She further indicated that two personal telephones and her
home computer had been accessed illegally, that her telephone camera was turned on to
streaming, and that apps were inappropriately placed on her telephones. Appellant stated that the
only computer she had been able to consistently use at the employing establishment since she
stopped work on December 3, 2013 was in the nursing education room which she had been using
to file leave requests, etc. She related that in 2008 and 2009 she reported radiology management
to the Office of Inspector General in Washington, DC, but nothing was done about it, and that
when the opportunity arose for her to leave radiology, she moved to the cath lab. She indicated
that she had contacted the Federal Bureau of Investigation, the Office of Special Counsel, and
the Secret Service regarding her concerns, to no avail.
Additional evidence submitted included leave-without-pay policy, memoranda regarding
agency whistleblowing and workplace harassment, the 2013 and 2014 performance plans for a
diagnostic radiology technician, appellant’s SF-50 forms dated December 15, 2011 to March 10,
3

2013, her performance appraisals from 2011 and 2013, leave analysis forms, a number of e-mails
voicing her concerns, and photographs of computer screens which she claimed documented her
allegations.
On March 5, 2014 someone from Dr. Brown’s office with an illegible signature indicated
that appellant could resume work in a different department without direct patient care. On
March 12, 2014 Dr. Richard C. Flanigin, a psychiatrist, indicated that she had no physical
restrictions and could return to work in a different facility or department without direct patient
care and minimal contact with coworkers.
On April 3, 2014 appellant forwarded leave requests, and a February 25, 2014 report in
which Dr. Brown diagnosed major depressive disorder and anxiety disorder, both severe, caused
by appellant’s work environment. She also forwarded a list of noncompetitive positions, her
résumé, and a referral request for noncompetitive hire. Appellant included a March 31, 2014
offer of reassignment to a medical support position in primary care. Dr. Flanigin indicated that
she was not able to perform patient care, interact with physicians or case managers, and was
unable to travel to distant clinics. Appellant did not accept the position.
On April 1, 2014 Dr. Flanigin advised that appellant had a psychiatric disability and
could be considered for employment under 5 C.F.R. § 213.3102(u), Noncompetitive
Appointment for Persons with Disability. Dr. Flanigin noted that appellant was likely to perform
well in a quiet office environment with little to no patient contact or care and minimal coworker
interaction within an office. On April 3, 2014 he advised that she could not return to work.
On May 5, 2014 the employing establishment denied appellant’s request for
accommodation, stating that, based on the parameters and limitations listed on the application,
there were no funded, vacant positions for which she qualified.
On May 29, 2014 OWCP again requested that the employing establishment respond to
appellant’s allegations.
In correspondence to the employing establishment dated April 29, 2014, appellant voiced
her disagreement with the job offer. She also noted that she requested an investigation into
hacking and other computer issues, and requested a return of access of her employing
establishment computer. Appellant resubmitted e-mails regarding computer issues.
In a June 24, 2014 statement, Mr. Massey provided a comprehensive list of appellant’s
time and leave. He explained her leave requests predating and postdating December 3, 2013,
when she stopped work, and furnished supporting documentation. Mr. Massey specifically
explained many computer leave requests appellant made and indicated that he had no access to
her pay stubs. Regarding her telephone and computer issues, he advised that there was no way to
illegally access the facility’s telephones. Mr. Massey reported that he had information system’s
personnel check appellant’s computer access, and he found nothing wrong, but felt it best to turn
off her access to her computer until she was able to return to work. He advised that she did not
file an EEO complaint.
In a July 10, 2014 report, Dr. Flanigin advised that he began treating appellant in
March 2014 for major depressive disorder and generalized anxiety disorder. He reported that,
after reviewing her psychiatric record, there had been a pattern of work stressors since 2010 that
4

aggravated her condition, and that she had had problems with mood instability and depression
dating back to the early 2000’s. Dr. Flanigin noted appellant’s description of incidents at work
when she felt bullied, and believed that her telephone had been tapped. He opined that her
diagnoses only continued to escalate, noting that she experienced extreme paranoia, stating
“although some of it is warranted, I am beginning to believe [that appellant] could suffer from an
underlying delusional disorder, aggravated by stress at work.” Dr. Flanigin concluded that
appellant should not work at the present.
By decision dated August 7, 2014, OWCP found that appellant had no compensable
factors of employment and denied her claim.
Appellant, through counsel, timely requested a hearing before an OWCP hearing
representative. In a November 24, 2014 report, Dr. Leigh Anne Bennett, a Board-certified
psychiatrist and associate of Dr. Flanigin, advised that she began treating appellant on
August 28, 2014 because appellant preferred a female physician. She noted her review of
appellant’s records and diagnosed major depressive disorder, recurrent, severe, with psychotic
features; anxiety disorder not otherwise specified; and rule-out mood disorder, not otherwise
specified. Dr. Bennett related appellant’s description of a hostile work environment where she
was harassed, and opined that, based on the information she had, it was her opinion that the
circumstances at work were the major contributor to appellant’s emotional condition. She
concluded that appellant was unable to work in any capacity.
At the hearing, held on March 17, 2015 appellant testified that, after becoming a
whistleblower in 2008 and 2009, she requested a transfer to the cardiac cath lab, and problems
began early on. She stated that she was bullied by the nurses and treated in a hateful manner by
all employees, and that when she complained to Mr. Massey, he sent out an e-mail regarding
bullying. Appellant also described computer issues, alleged that files were removed from her
electronic personnel file, and described incidents where her name was left off a report and labels
were misplaced on boxes of catheters which, she maintained, was done to make her look bad and
make mistakes. She stated that she requested a transfer and discovered that others were
promoted, but she was not. Appellant stated that two personal cellular phones were illegally
accessed, and files deleted, and tracking devices added. She testified that from September to
December 2013 the work environment was toxic, that she stopped work on December 2, 2013
and had not returned, and had applied for social security disability. A friend and coworker,
Mala Waller, testified in support of appellant’s claim.2
Following the hearing, counsel argued that, based on appellant’s testimony and that of
Ms. Waller, a hostile work environment existed in the cath lab, and that the medical evidence
supported appellant’s claim that her emotional condition was caused by her employment. In a
March 17, 2015 statement, Ms. Waller reported previous instances of claimed harassment and
noted appellant’s description of incidents of bullying. She described appellant’s current
condition.
In a June 2, 2015 decision, an OWCP hearing representative found that appellant did not
establish a compensable factor of employment and affirmed the August 7, 2014 decision.
2

Ms. Waller did not work in the cath lab. She is a former physical therapist who had an employment injury and
at the time of the hearing worked at the employing establishment as a clerk in logistics.

5

LEGAL PRECEDENT
To establish her claim that she sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that she has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her stress-related condition.3 If a claimant does implicate a factor of employment,
OWCP should then determine whether the evidence of record substantiates that factor.4 When
the matter asserted is a compensable factor of employment and the evidence of record establishes
the truth of the matter asserted, OWCP must base its decision on an analysis of the medical
evidence.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,6 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment, but nevertheless does not come within
coverage under FECA.7 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of, and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.8 Allegations alone by a claimant
are insufficient to establish a factual basis for an emotional condition claim.9 Where the claimant
alleges compensable factors of employment, he or she must substantiate such allegations with
probative and reliable evidence.10 Personal perceptions alone are insufficient to establish an
employment-related emotional condition.11
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.12 Where the
3

Leslie C. Moore, 52 ECAB 132 (2000).

4

Dennis J. Balogh, 52 ECAB 232 (2001).

5

Id.

6

28 ECAB 125 (1976).

7

See Robert W. Johns, 51 ECAB 137 (1999).

8

Supra note 6.

9

J.F., 59 ECAB 331 (2008).

10

M.D., 59 ECAB 211 (2007).

11

Roger Williams, 52 ECAB 468 (2001).

12

Charles D. Edwards, 55 ECAB 258 (2004).

6

evidence demonstrates that the employing establishment either erred or acted abusively in
discharging its administrative or personnel responsibilities, such action will be considered a
compensable employment factor.13
For harassment or discrimination to give rise to a compensable disability, there must be
evidence introduced which establishes that the acts alleged or implicated by the employee did, in
fact, occur. Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred. A claimant must establish a factual basis
for his or her allegations that the harassment occurred with probative and reliable evidence.14
With regard to emotional claims arising under FECA, the term “harassment” as applied by the
Board is not the equivalent of “harassment” as defined or implemented by other agencies, such
as the EEO Commission, which is charged with statutory authority to investigate and evaluate
such matters in the workplace. Rather, in evaluating claims for workers’ compensation under
FECA, the term “harassment” is synonymous, as generally defined, with a persistent disturbance,
torment or persecution, i.e., mistreatment by coemployees or workers. Mere perceptions and
feelings of harassment will not support an award of compensation.15
ANALYSIS
Appellant has not alleged that her emotional condition was due to any specific job duties
under Cutler. Rather, she has alleged that she was harassed and worked in a hostile work
environment, and that coworkers bullied her and tried to make her look bad and make errors.
Appellant also alleged that proper procedures were not followed when she filed her
claim, that her personnel file was inappropriately accessed, that her leave balances were
incorrect, that she had computer difficulties, and difficulty in filing medical reports. As a general
rule, a claimant’s reaction to administrative or personnel matters falls outside the scope of
FECA.16 The Board has long held that disputes regarding leave,17 the inability to obtain a
transfer,18 and the handling of a workers’ compensation claim,19 are administrative functions of
the employing establishment and, absent error or abuse, are not compensable.20 Mr. Massey
thoroughly explained appellant’s various leave requests. Appellant also complained about
various computer issues such as having difficulty with access after she left work in
December 2013. Mr. Massey contacted information systems, and her computer was checked
nothing was found to be wrong. He felt that it would be best to turn off access to her computer
13

Kim Nguyen, 53 ECAB 127 (2001).

14

James E. Norris, 52 ECAB 93 (2000).

15

Beverly R. Jones, 55 ECAB 411 (2004).

16

Carolyn S. Philpott, 51 ECAB 175 (1999).

17

Jose L. Gonzalez-Garced, 46 ECAB 559 (1995).

18

Alberta Kinloch-Wright, 48 ECAB 459 (1997).

19

Bettina M. Graf, 47 ECAB 687 (1996).

20

Supra note 12.

7

until appellant returned to work. There is also no evidence of record that her electronic
personnel file was inappropriately accessed. There is nothing in the record to substantiate error
or abuse in these administrative matters. As such, they are not compensable factors of
employment.
As to appellant’s allegations that her locker was broken into and that her private cellular
telephones and home computer were illegally accessed and tracking devices placed on them, she
has submitted no probative evidence to substantiate these claims.
The bulk of appellant’s claim is based on her allegation that there was a hostile work
environment in the cath lab and that all employees there treated her in a disrespectful, aggressive
manner, and bullied and harassed her. She described several events that, she maintained, were
done to discredit her and cause her to make errors. These included leaving appellant’s name off
reports and changing stickers on boxes of supplies.
Mere perceptions of harassment or discrimination are not compensable under FECA,21
and unsubstantiated allegations of harassment or discrimination are not determinative of whether
such harassment or discrimination occurred. A claimant must establish a factual basis for his or
her allegations with probative and reliable evidence.22 While Ms. Waller testified that she
believed that appellant was subjected to a hostile environment, she did not witness any specific
events or provide supportive documentation to show that harassment did, in fact, occur.
Appellant submitted no additional evidence. She submitted nothing to show a persistent
disturbance, torment or persecution, i.e., mistreatment by employing establishment
management.23 Appellant therefore did not establish a factual basis for her claim of harassment
by probative and reliable evidence.24
As to counsel’s argument on appeal that OWCP’s hearing representative did not make
credibility findings regarding appellant’s testimony, in the June 2, 2015 decision, the hearing
representative specifically stated, “I have carefully evaluated all evidence of record, to include
the testimony presented at the hearing and the evidence submitted thereafter,” and found it
insufficient to establish an emotional condition in the performance of duty.
Finally, as appellant failed to establish a compensable employment factor, the Board need
not address the medical evidence of record.25
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an emotional
condition in the performance of duty causally related to factors of her federal employment.
21

Supra note 14.

22

Id.

23

Supra note 15.

24

See Robert Breeden, 57 ECAB 622 (2006).

25

Katherine A. Berg, 54 ECAB 262 (2002).

8

ORDER
IT IS HEREBY ORDERED THAT the June 2, 2015 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 15, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

